                                    Case 1:20-cv-02573-ALC Document 1-1 Filed 03/25/20 Page 1 of 19
                                                                                                            BANCO POPULAR DE PUERTO RICO
                                                                                                             DEPOSIT ACCOUNTS AGREEMENT
                                                                                                                   FOR INDIVIDUALS

                                                                                                                     TABLE OF CONTENTS


                                                                             I.   GENERAL PROVISIONS...................................................................................... 1

                                                                          II.     SPECIAL PROVISIONS FOR ACCOUNTS WITH RESERVE LINE OF
                                                                         		       CREDIT AND/OR GUARANTEED RESERVE WITH SAVINGS......................... 13

                                                                          III.    USE OF THE ACCESS CARD AT AUTOMATED TELLER MACHINES,


                          Individual
                                                                         		       POINTS OF SALES, ELECTRONIC SERVICES AND OTHER CHANNELS....... 16

                                                                           IV.    ATH INTERNATIONAL CARDS........................................................................... 17



                          Deposit
                                                                          V.      SPECIAL PROVISIONS FOR ATH POP, CLUB DEL AHORRO,
                                                                         		       AHORRO REGULAR, ACCESO POPULAR, ACCESO UNIVERSITARIO,
                                                                         		       PRONTO POPULAR, CUENTA DE AHORRO Y
                                                                         		       DESARROLLO INDIVIDUAL AND U SAVE........................................................ 18


                          Accounts                                        VI.
                                                                         		
                                                                                  TERMS AND CONDITIONS FOR THE FUNDS TRANSFER SERVICE
                                                                                  (WIRE TRANSFERS)............................................................................................ 21

                                                                          VII.    DISCLOSURE FOR ELECTRONIC FUNDS TRANSFERS

                          Agreement
                                                                         		       (REGULATION E)................................................................................................. 25

                                                                          VIII.   DISCLOSURE REGARDING THE TRUTH-IN-LENDING ACT
                                                                         		       (REGULATION Z)................................................................................................. 29

                                                                          IX.     DISCLOSURE RELATED TO THE AVAILABILITY OF FUNDS
                                                                         		       DEPOSITED IN INDIVIDUAL TRANSACTION ACCOUNTS
                                                                         		       (REGULATION CC).............................................................................................. 30

                                                                          X.      DISCLOSURE REGARDING TRUTH-IN-SAVINGS ACT
                                                                         		       (REGULATION DD).............................................................................................. 35




        BANCO POPULAR
BRA-534A / 5-18   (PDF)                                                                                                                                                          BRA-534A / 5-18       (PDF)
                                                  Case 1:20-cv-02573-ALC Document 1-1 Filed 03/25/20 Page 2 of 19
READ THIS AGREEMENT AND THE APPLICABLE ADDENDUMS (together, the                                    4.   The Bank will credit deposits that comply with the terms and conditions
“Agreement”) CAREFULLY since it contains the terms and conditions that will govern                      of this Agreement. The Bank may refuse to credit a deposit when the
Your banking relationship with Banco Popular de Puerto Rico (the “Bank”). This                          information is incomplete, illegible, inconsistent with the information
Agreement and its Addendums may be amended or supplemented from time to time.                           given when You opened your Account, or if the deposit fails to abide
                                                                                                        by any of the provisions or the applicable law.
I.    GENERAL PROVISIONS
                                                                                                   5.   At the time a deposit is made to the Account, the Teller will only verify
      A.    Business Days, Business Hours and Effective Date of Transactions                            the cash. Checks and other items deposited will be verified not later
            Bank business days are Monday through Friday, excluding federal holidays.                   than the following business day after the deposit was received. Any
            Although the Bank offers services to the public some Saturdays, Sundays                     discrepancy or omission will be notified to You by mail. The Bank’s
            and federal holidays, these dates are not considered business days. The                     determination to this effect shall be deemed correct. The Bank may
            Bank’s business day schedule and hours are posted at each branch, and                       at any time refuse to accept on deposit any check or instrument with
            may be subject to change from time to time, at the Bank’s discretion. The                   a prior endorsement to that by the account holder or its authorized
            Internet Banking and TeleBanco Popular services will be available 24 hours                  representative, including bank checks or managerial checks.
            a day all year long subject to the availability of communication with these                 If the Bank determines that the cash deposited was counterfeited
            services and the terms and conditions applicable to each.                                   currency or that the checks or the other items deposited were
            The Bank will process deposit transactions according to the Disclosure                      improperly or fraudulently issued or negotiated or, if the Bank receives
            Related to the Availability of Funds Deposited in Individual Accounts                       a claim to those effects, the Bank may debit any of your Accounts for
            (Regulation CC) of this Agreement. Other transactions carried out at                        the corresponding amount. The Bank will notify You of the adjustment
            branches may be processed as of the same date, the next business date or                    to your Account by mail.
            as posted at each branch.                                                              6.   The Bank may ignore information or legend on checks and other
                                                                                                        deposited items, other than the signature, the drawee bank and
      B.    Forms                                                                                       drawer’s identification, amount, endorsements, and other encoded
            To facilitate the prompt processing of your transactions, You should use the                information, according to the standard banking practice.
            Bank’s forms, including the personalized deposit slips, for all transactions.          7.   Upon receipt of checks and other items for deposit or collection, the
            All information provided must be legible.                                                   Bank acts as a collection agent on your behalf, registering items subject
      C.    Deposits                                                                                    to final settlement. In this case the Bank’s responsibility is limited to
                                                                                                        exercising ordinary care. Upon final settlement the item is considered
            1.    The Bank reserves the right to digitalize checks and other original items             collected. If final payment if not received, or if any item deposited in
                  received in deposit and to process them electronically. You recognize                 cash must be reversed for any reason, the Bank is expressly authorized
                  that this digitalization process entails the destruction of original                  to debit, at any moment and without prior notification, any of your
                  checks or items and, on occasions, the creation of a substitute check.                accounts for the amount of the item, the penalty fee imposed by the
                  For purposes of this Agreement, the term “substitute check” refers to                 Bank on returned items, interest paid on the deposited items, and any
                  a paper reproduction of an electronic image of the original check that                other related charges.
                  complies with the requirements set forth in a federal act known as the           8.   The Bank reserves the right to accept or limit any deposit, and to
                  Check Clearing for the 21st Century Act (“Check 21”). See Disclosure                  require the withdrawal of a deposit when it deems convenient. When
                  Related to the Availability of Funds Deposited in Individual Accounts                 the Bank requires the withdrawal of a deposit or any part of it, such
                  of this Agreement. These checks have the same legal properties as the                 deposit will not accrue interest from the date of the request.
                  original checks issued by You.
                                                                                                   9.   The Bank may require that You provide certain warranties and
            2.    You may make deposits in person, by mail or by any other method                       indemnities as a condition precedent to accepting for deposit a
                  provided by the Bank, such as Automated Teller Machines and deposit                   substitute check created by a non-banking entity.
                  boxes. The Bank does not assume responsibility for your deposits until
                  the receipt of such deposit is acknowledged. You may not deposit            D.   Payment Orders
                  cash in the branch deposit boxes or the Automated Teller Machines                1.   The Bank may refuse to pay any check, substitute check or item
                  and if You do it shall be at your own risk. The Bank’s determination                  against the Account (payment order) if:
                  with respect to the amount of cash deposited shall be final.
                                                                                                        a.   the item:
            3.    The Bank recommends the use of personalized deposit slips to facilitate
                  the prompt crediting of deposits to the Account. In the case of deposit                    (1) is incorrectly or incompletely issued or endorsed;
                  slips that have been filled out by hand with the name and account                          (2) is issued in a form that has not been approved by the Bank;
                  number to be credited, the Bank shall rely on the account number
                                                                                                             (3) is unauthorized for deposit in the Account;
                  indicated on the deposit slip and shall not be obliged to verify that the
                  account number belongs to the person named on the deposit slip.                            (4) is unauthorized for payment;



BRA-534A / 5-18   (PDF)                       1                                                                                     2                          BRA-534A / 5-18   (PDF)
                                                     Case 1:20-cv-02573-ALC Document 1-1 Filed 03/25/20 Page 3 of 19
                          (5) exceeds the frequency or the amount of withdrawals allowed              the Account may also be subject to a charge. You agree to deposit
                              for the type of Account;                                                sufficient funds to cover any overdraft, plus interest for the amount
                                                                                                      in overdraft (at the maximum rate permitted by law, or regulation, or
                          (6) is drawn for a smaller amount than the minimum permitted
                                                                                                      as established in the prevailing Addendum to the Deposit Accounts
                              for that type of Account;
                                                                                                      Agreement) from the date of the overdraft until the date in which the
                  b.      if the Account is subject to a dispute; or                                  complete payment is made, and any other applicable charge.
                  c. if the Account is subject to an attachment or lien, has been                     You also agree to reimburse the Bank for any expense incurred in the
                     pledged to secure an obligation, if availability of funds cannot be              collection of the overdraft including, but not limited to, legal fees and
                     verified, or if the Account is subject to setoff against amount due              litigation expenses authorized by law.
                     to the Bank.                                                                 4. The Bank may pay items drawn against the Account, even though the
            2. The Bank may pay from your Account any electronic debit authorized                     payment of particular items may cause insufficiency of funds to honor
                by you to pay for group insurance available only through the Bank and                 other items that may otherwise have been honored.
                payable only by means of an aggregate payment from the Bank to                    5. The Bank may set-off overdrafts in a joint and several (and/or) or
                the insurer. The Bank shall not need a written confirmation from you                  joint (and) Account against funds deposited in any of your accounts,
                to pay such debits, instead you agree that the Bank may rely on the                   whether joint and several or joint.
                authorization you give the insurer whether such authorization is given
                in writing or verbally. In accordance with applicable regulation these            6. The types of transactions that may generate overdraft fees are checks
                debits will not be deemed electronic transfers.                                       and withdrawals made at branches. Non recurrent withdrawals made
                                                                                                      at ATM machines (ATH) or other type of electronic transactions may
            3. The Bank is under no obligation to pay an item drawn against                           cause overdraft charges if you authorize these services.
                insufficient funds if You are not in compliance with any provision of
                this Agreement. If there are available enough funds to cover part, but       F.   Stop Payments
                not all of the items drawn against the Account, the Bank may, at its              1. The Bank shall accept Stop Payment Orders on checks and
                sole option, determine which items to honor.                                          preauthorized debits (i.e. insurance policies and other payments)
            4. In the event of wrongful dishonor of an item, the Bank shall be liable                 from any Account Holder. Stop Payment Orders shall be placed in the
                to You only for the actual proximate damages, which are conclusively                  printed forms provided by the Bank for this purpose, or by telephone
                proved by You. Consequential damages or damages to your reputation,                   through TeleBanco Popular. A stop payment order may be subject to
                business, or other activities shall not be presumed.                                  applicable charges as established by the Bank from time to time.
            5. The Bank is under no obligation to pay a check which is presented for              2. The Bank will confirm your telephone stop payment orders in writing
                payment more than six (6) months after its issue date; however, it may                on the following business day.
                charge your Account for a payment made thereafter without incurring               3. All Stop Payment Orders shall become effective on the business
                in any responsibility.                                                                day following the day it was placed, in order for the Bank to have a
            6. In compliance with the Bank’s legal reserve requirements the Bank                      reasonable opportunity to act upon the order. If the Stop Payment
                reserves the right to require a seven (7) days prior written notice from              Order is placed on a non business day, it shall be deemed to have been
                You if You wish to withdraw funds deposited in the investment or                      placed on the business day following the actual date of placement of
                savings section of a combined account with a transaction account.                     the order. In that event, the Stop Payment Order shall be effective on
                                                                                                      the second business day.
      E.    Overdrafts
                                                                                                  4. A Stop Payment Order will be invalid and inoperative if the item is
            1. The Bank shall determine if an Account has available funds to honor                    paid or a debit is performed prior to the effective date of the order.
                an item at any time from the time of receipt of such item until the                   Acceptance by the Bank of a Stop Payment Order does not constitute
                cut-off time established by the Bank to return the item. Only one                     a representation that the item has not been paid.
                determination of availability of funds will be made by the Bank. If
                upon such determination it appears that funds in the Account are                  5. The Bank shall not be liable for Stop Payment Orders placed after the
                insufficient to pay the item, the Bank is under no obligation to pay the              checks have been paid, or for errors or omissions in the information
                item and may return it. The Bank is not required to send a notice prior               provided by You about the item, which may prevent the Bank from
                to returning items for insufficient funds.                                            enforcing the Stop Payment Order.
            2. The Bank may, at its option, pay any payment order or item against                 6. Upon placing a Stop Payment Order, You guarantee that You have not
                the Account even if it creates an overdraft; provided, however, that                  received any benefit, credit, merchandise or service in consideration
                the payment of one or several overdrafts shall not bind the Bank to                   for the check or pre-authorized debit which payment You seek to stop.
                pay subsequent overdrafts.                                                        7. You agree that, in case any claim is made to the Bank for payment
            3. An insufficient balance in the account, that is not covered by a Line of               of a check or preauthorized debit while a Stop Payment Order was
                Credit is subject to a charge as set forth in the prevailing disclosure               in effect, You will present to the Bank proof of any loss claimed,
                of applicable charges. Items drawn against unavailable funds in

BRA-534A / 5-18   (PDF)                          3                                                                                 4                         BRA-534A / 5-18   (PDF)
                                                 Case 1:20-cv-02573-ALC Document 1-1 Filed 03/25/20 Page 4 of 19
              together with a sworn statement before a notary public confirming                          periodic statements are received. The change will be effective on the
              the guarantee required in the preceding paragraph 6.                                       next business day after receipt of notice or as determined by the Bank
         8. You agree that the Stop Payment Order will be valid for six (6) months                       from time to time.
              (180 days), from the date of the request, unless prior to the expiration              2. You agree that the Bank shall not be liable for delays in the receipt of
              of the original six-months term You cancel the order or request it be                      the Account Statement or any other notice or correspondence, when
              renewed for an additional six (6) months (180 days).                                       a change of address has not been notified.
         9. You agree to indemnify the Bank for any damage, expense, or cost incurred          K.   Authorized Signatures
              by the Bank as a consequence of any claim from the endorser, or any other             1. You shall designate on the Signatures Document or by a special
              person, for having honored the request for a Stop Payment Order.                           resolution, as applicable, at the moment of the account opening, the
         10. For stop payment orders on preauthorized debits, such as insurance                          persons authorized to sign in the Account, and shall give instructions
              policies and other payments, You shall request the cancellation of the                     regarding the number of signatures required to draw items and
              debit first to the issuer and submit to the Bank copy of the letter requesting             other payment orders against the Account. In the absence of specific
              the cancellation. Only then will the Bank be able to proceed with stop                     instructions in this regard, the Bank may pay any item bearing at least
              payment order. You must request the stop payment order fifteen (15)                        one of the Authorized Signatures.
              days prior to the effective date of the pre-authorized debit. The Stop                2. You may authorize the use of signatures reproduced by a special machine
              Payment Order will only apply to the payment processing system utilized                    (Facsimile Signatures) as the Account’s authorized signatures on the
              by the company at the time You request the stop payment.                                   Signatures Document or by special resolution, as the case may be.
         11. A Stop Payment Order with regards to a postdated check shall be                        3. You shall provide the Bank with a sample of any Facsimile Signature.
              effective from the next business day following the date when the                           You shall be responsible for maintaining the facsimile signature
              stop payment order is placed until the day before the effective date                       machine under strict control and will verify account statements and
              of the check, unless the order is cancelled before its expiration. If the                  canceled checks or their electronic reproduction, as specified in this
              stop payment is requested on a non-business day, it will be deemed                         Agreement, to identify the unauthorized use of the Facsimile Signature
              requested on the next business day after the date of the request.                          You agree that the Bank may honor payment orders bearing the
              In this case, the stop payment order will be effective on the second                       authorized Facsimile Signature, even when made by an unauthorized
              business day.                                                                              person or by means of a counterfeit facsimile signature machine.
      G. Loss of Non-issued Checks (Blank Checks)                                                   4. You agree to release and indemnify the Bank from any and all liability
         You agree to immediately notify the Bank in writing in the event of the loss                    resulting from the use of Facsimile Signatures, including lawyer’s fees
         or theft of any unissued checks. You shall have the option of closing the                       and any litigation expense.
         Account, in which case, a new account will be opened with the corresponding                5. You agree to register your signature whenever it has deviated
         balance, or request a stop payment order of the checks, which shall be                          appreciably from that appearing in the Signatures Document. You
         subject to the terms applicable to stop payment orders in this Agreement.                       agree to release the Bank from any and all liability for dishonoring
      H. Post-Dated Checks                                                                               an item for reason of the signature’s dissimilarity with the specimen
         1. You assume full responsibility for the issuance of postdated checks.                         registered in the Signatures Document.
         2. The Bank may charge against the Account any postdated check                             6. You recognize that the process of creating electronic images of
              presented for collection before the date of the check, unless You give                     checks or other original items required for the electronic exchange,
              prior written notice to the Bank of the drawing of a postdated check.                      may entail the disappearance of the security features the checks might
              This notice must describe the check with reasonable certainty. The                         have contained. The Bank will not be held responsible for the losses
              Bank shall treat this notice as a stop payment order valid until the date                  that may result when paying a substitute check that the Bank would
              of the check. Therefore, such notice shall be ruled by the same terms                      not have paid had it received the original item with its corresponding
              and conditions established for the Stop Payment Orders, except as                          security features.
              provided for the enforcement period.                                             L.   Pledge of Funds
         3. The Bank shall not be responsible for damages or losses claimed by                      You may pledge to the Bank any funds deposited in the Account, as
              You or third parties, for payment of a postdated check.                               collateral security for any obligation granted by the Bank, if such guarantee
      I. Check Orders                                                                               were required and accepted by the Bank.
         You shall place check orders with those suppliers that meet the quality and           M.   Transfer to Third Parties
         processing requirements established by the Bank.                                           Funds deposited in the Account shall not be pledged or assigned to third
      J. Change of Address                                                                          persons or institutions as guarantee for loans and other obligations except
                                                                                                    as accepted in writing by the Bank.
         1. You shall notify the Bank, in writing, in person by visiting any branch,
              through TeleBanco Popular or through any other means provided by                 N.   Joint and Several Accounts (And/Or)
              the Bank from time to time, of any change of address at which your                    1. If your account is a Joint and Several account (and/or), each account
                                                                                                         holder (“the Account Holder or the Account Holders”) shall have the

BRA-534A / 5-18   (PDF)                      5                                                                                      6                          BRA-534A / 5-18   (PDF)
                                                  Case 1:20-cv-02573-ALC Document 1-1 Filed 03/25/20 Page 5 of 19
                  right to make deposits and withdrawals, place a stop payment order,              2.   In the event of the decease of an Authorized Signatory, You shall
                  and make special arrangements related to the Account, including the                   submit to the Bank the necessary information to substitute the
                  closing of the Account. Each Account Holder guarantees the signature                  signature of the deceased Authorized Signatory.
                  of the other Account Holders, and authorizes them to endorse payment        Q.   Account Statement
                  orders for deposit, if the payment order are payable to the order of
                  any of the Account Holders.                                                      1. For those accounts that include an Account Statement in paper, the
                                                                                                       Bank will send it as required by this Agreement. The Account Statement
            2.    Account Holders are deemed to be joint and several owners of the                     shall reflect all transactions in the Account during the period covered
                  funds deposited in the Account, and are deemed to be joint and several               in the Statement.
                  creditors of the Bank with respect to all such funds. The Bank may
                  release the total amount of deposited funds to any of Account Holders.           2. With the periodic Account Statement, You may receive the original
                                                                                                       canceled checks, substitute checks or an electronic reproduction of
            3.    Each Account Holder authorizes the Bank to setoff any obligation of                  the canceled checks and any items processed during the account
                  any of Account Holders against any and all funds in the Account, even                cycle. The Bank reserves the right to retain and destroy the original
                  if only one Depositor is obligated thereunder. This right shall exist                canceled checks, substitute checks and other items processed.
                  irrespectively of which Account Holder makes deposits to the Account.            3. The Bank shall retain a copy of the front and back of items processed
            4.    You agree that any court order prohibiting withdrawals of funds from                 in microfilm or electronic media. Copy of the checks, substitute
                  the Account, issued against any one or all of Account Holders, shall be              checks and items shall be retained at least for the term required by
                  subordinated to the Bank’s right of setoff and/or as secured creditor.               Law following the date of the Account Statement. You may request
                                                                                                       a certified copy of any check, substitute checks or item processed
            5.    You agree that a notification sent by the Bank to one Account Holder
                                                                                                       through any of the Bank branches in Puerto Rico, by calling TeleBanco
                  shall be deemed to have been sent to all Account Holders of the Account.
                                                                                                       Popular, or Internet Banking. The Bank will send a facsimile or image
      O.    Joint Accounts (And)                                                                       of the items within a reasonable time. You agree to pay the applicable
            1.    The Bank may open a Joint Account (and) under certain circumstances                  fees for reproduction and delivery of the items.
                  and at its sole discretion. If your account is a Joint Account (and),            4. You shall notify the Bank immediately, in writing, if you have not
                  all Account Holders authorize two or more of them to sign for the                    received the Account Statement within the fifteen (15) days following
                  Account, and the joint signatures of these two or more Account                       the closing of the corresponding cycle, unless otherwise stated by law
                  Holders shall be required to effect transactions.                                    or regulation applicable to the Bank.
            2.    The Bank shall require the presence or signature of all Account Holders,         5. You shall promptly examine the Account Statement and the documents
                  as established in the Account opening documents and Signatures                       included therewith to identify any unauthorized charge, including
                  Document or special resolution in the applicable cases, to effect any                charges for altered checks, check issued with fraudulent signature or
                  transaction or give instructions to the Bank regarding the handling of               without signature. The Account Statement shall be deemed correct,
                  the Account; provided however, that any one of the Account Holders                   unless You promptly notify the Bank, in writing, of any error. The Bank
                  may place Stop Payment Orders on checks or electronic debits drawn                   shall not be responsible for an Account charge if: (a) You did not
                  against the Account.                                                                 exercise due diligence when verifying the Account Statement and did
                                                                                                       not inform the Bank about unauthorized signatures or alterations within
            3.    The Account Holders are deemed to be joint owners of the funds in the                the thirty (30) days following the date of the Account Statement; or
                  Account, and are deemed to be joint creditors of the Bank with respect               (b) the payment orders were so expertly forged that a rational person
                  to such funds. The Bank will be liable to all Account Holders jointly.               would not have detected the forgery or alteration. Moreover, should
            4.    In the event of an overdraft in the Account, You agree that Account                  You receive substitute checks with your Account Statement, You shall
                  Holders are jointly and severally liable to the Bank for the total amount            examine them and inform the Bank about any claims you may have
                  in overdraft.                                                                        with regards to such substitute checks within the term and pursuant
                                                                                                       to the procedures set forth in the Section Disclosure Related to the
            5.    Account Holders shall not have access to the Account by means of an                  Availability of Funds Deposited in Individual Transaction Accounts
                  ATH debit card.                                                                      (Regulation CC) of this Agreement.
      P.    Death of a Depositor                                                                   6. You shall notify the Bank immediately if the Account Statement
            1.    In the event an Account Holder dies, the surviving Account Holder                    contains any unauthorized electronic transactions. Please, refer to
                  shall immediately notify the Bank. The Bank will codify the Account                  Section Disclosure for Electronic Fund Transfers (Regulation E) for a
                  and freeze any funds pursuant to applicable law. The distribution of                 detailed explanation of your obligations under said regulation.
                  the account balance shall be subject to the provisions of the Civil Code         7. You shall carefully examine the Account Statement to detect whether
                  of the Commonwealth of Puerto Rico, the Inheritance and Donations                    any deposit or electronic credit has been omitted or added. You shall
                  Tax Law, and the regulations promulgated by the Secretary of the                     immediately notify the Bank of any such situation in order that the Bank
                  Treasury of Puerto Rico thereunder.                                                  may be able to investigate the claim and take any necessary action.



BRA-534A / 5-18   (PDF)                       7                                                                                    8                         BRA-534A / 5-18   (PDF)
                                                 Case 1:20-cv-02573-ALC Document 1-1 Filed 03/25/20 Page 6 of 19
            8.  The Bank reserves the right to request, and You agree to provide, any                  The Bank shall not be liable to You for amounts paid pursuant to an
                document or sworn statement that might be necessary to process a                       order, attachment, or notice of levy, even if such payment precludes
                claim under this section.                                                              the payment of items that are properly payable from the Account.
      R.    Charges                                                                               5. If the Bank incurs in any expense, including but no limited to, legal
            1. You shall pay to the Bank the monthly service charge due in                             fees and other disbursement related with any legal action, that are not
                accordance with the type of account selected on the Addendum to                        reimbursed, the Bank may charge the Account for the same without
                this Agreement.                                                                        prior notice to You.
            2. You agree that the service charges stipulated in the Addendum do                   6. The Bank may impose a processing fee in the event it is served with an
                not include additional services that You may request and are not                       order to garnish funds in the account.
                established in this Agreement, as for example: check printing, copies,            7. The Bank may, at its option, refuse to honor checks or payment orders
                delivery of documents, and information, among others.                                  against the Account for a reasonable period after receiving notification
            3. You authorize the Bank to debit monthly the Account for the                             of an actual or potential claim against the Account.
                corresponding monthly service charge and any other charges for                    8. Any attachment, pledge, or lien against the Account is subordinated to
                additional services requested.                                                         the Bank’s right of setoff and security interest.
            4. The Bank may change the service charges, from time to time, upon              T.   Inactive Accounts and Unclaimed Funds
                written notice to You thirty (30) days prior to the effective date of the         1. If You do not make transactions in your Account for a period of six
                change. Also, You should notify the Bank immediately if your monthly                   (6) months for transaction accounts or twelve (12) months for savings
                account statement shows service charges that You understand do not                     accounts, the Bank may make charges against the Account for not
                apply. If You do NOT notify the Bank within 60 days following the date                 using the Account until You reactivate your account. Upon the
                of the first statement where the charge in question appeared, and the                  expiration of the term the Bank will mark your Account as inactive.
                Bank can prove that the service charge applies, You will not have the
                right to any refund for the service fee charged after this period.                2. All accounts with registered address in Puerto Rico, that remain
                                                                                                       inactive for a consecutive period of five (5) years or more will be
            5. Any change or additional requirement made by You in relation to this                    closed, and the funds will be transferred to the Commissioner of
                Agreement, may entail a revision of the service charges stipulated in                  Financial Institutions, or such other entity that has the right to receive
                the Addendum.                                                                          such monies under applicable escheat laws. Accounts with registered
            6. The Bank shall not be liable for dishonoring checks or withdrawals                      addresses outside Puerto Rico will be subject to the escheat laws of
                due to insufficient funds in the Account as a result of posting correct                the state or country of their last registered address.
                service charges.                                                             U.   Electronic Banking Services
      S.    Legal Processes Against Accounts/Attachments                                          1. The Bank offers a series of electronic services related to the Account
            1. You agree that the Bank will comply with any order or writ of                           through Internet Banking and TelePago Popular. These services are
                attachment issued by a court or governmental authority (including                      offered pursuant to the Electronic Banking Services Agreement and
                but not limited to the Treasury Department and the Federal Internal                    this Agreement. In the event of a discrepancy with respect to the
                Revenue Service), and will freeze and/or deliver funds available in the                electronic services between the terms of the Electronic Banking
                Account at the time the order or writ of attachment is presented to the                Services Agreement and this Agreement, the terms of the Electronic
                Bank, in accordance with its terms.                                                    Banking Services Agreement shall prevail. For details regarding the
            2. The Bank shall be under no obligation to contest, challenge, or question                Electronic Banking Services Agreement, refer to www.popular.com,
                the terms of an order, notice of levy or writ of attachment, or to raise               Terms & Condition of Use, Electronic Banking Services Terms of Use
                any defense that You may have against the person or entity promoting                   and Privacy Statement.
                the order or writ. The Bank shall strictly comply with the terms of any           2. You acknowledge that the Bank may occasionally monitor and/or
                such order or writ, until it has been served with an order or a resolution             record calls to TeleBanco Popular to ensure quality of service and
                issued by the same court or authority indicating that the same be                      adequate supervision of TeleBanco Popular employees. Every caller to
                released. Presentment to the Bank of evidence of payment of the debt                   TeleBanco Popular is advised of this possibility and has the opportunity
                or release of the obligation that prompted the order or notice of levy                 to terminate the conversation. You fully recognize the reasonableness
                shall not be sufficient for the Bank to release the funds.                             of this practice and expressly consents hereby to the Bank monitoring
            3. If the order or writ of attachment were issued against any one of the                   and/or recording your calls to TeleBanco Popular for the indicated
                Account Holders in a joint and several account (and/or), the Bank will                 purpose.
                proceed to freeze and/or deliver the funds as per the order or writ          V.   Setoff
                without the need to determine ownership of the funds or the legality              The Bank is expressly authorized to debit your Account for any amounts
                of the order or writ.                                                             owed by You to the Bank, in any capacity, without prior notice, subject to
            4. If the Account is subject to any legal proceeding, the Bank may refuse             the provisions of applicable law.
                to honor any item drawn against it until resolution of such proceeding.


BRA-534A / 5-18   (PDF)                      9                                                                                     10                         BRA-534A / 5-18   (PDF)
                                                Case 1:20-cv-02573-ALC Document 1-1 Filed 03/25/20 Page 7 of 19
      W. Other Services                                                                     7.  This Agreement constitutes the final agreement between the Parties.
         The Bank offers various services with your account, including Telepago                 Any written or verbal agreement made prior to the execution of this
         Popular, Internet Banking and MOBILE Banking. To access these services                 Agreement is expressly rescinded and superseded. By the execution
         You must maintain an Account with the Bank. These services as well as any              of the Addendum which constitutes part of this Agreement, You
         other services that the Bank may offer from time to time will be subject to            acknowledge and agree that your contractual relationship with Banco
         their own terms and conditions and, as applicable, the general provisions of           Popular de Puerto Rico is subject to the provisions contained in the
         this Agreement.                                                                        Agreement.
      X. Compliance                                                                         8. You may not transfer nor assign this Agreement, or your participation
                                                                                                in any bank service, to any other person or entity. You will neither
         You agree to use the services described in this Agreement only for lawful              transfer nor assign to any person or entity the authority to relay
         purposes and in accordance with applicable law, including Anti-Money                   instructions to the Bank regarding to the Bank’s services except as
         Laundering laws and regulations. You acknowledge and agree that in order               expressly authorized by the Bank.
         to comply with the Bank’s internal policies and/or applicable law (including
         the executive orders and regulations of the U.S. Department of Treasury’s          9. The Bank’s rights under this Agreement shall be cumulative not of
         Office of Foreign Assets Control (OFAC), the Bank may be required to block             mutually exclusive, and the Bank’s election to exercise one right shall
         funds, hold funds in suspense and/or turn over to appropriate authorities.             in no way affect or limit any other right or remedy to which the Bank
                                                                                                is entitled.
      Y. Possible Financial Exploitation of the Elderly or Disabled
                                                                                            10. The Bank reserves the right to amend the terms and conditions
         You acknowledge that the Bank may be required, by applicable law or                    established herein at any moment. Unless another term is established
         regulation, to provide information about possible financial exploitation.              in this document, or by law or regulation, said amendments could be
         Therefore, You authorize the Bank to disclose information such as your                 effective as soon as they are posted in a visible location within a Bank
         name, address, account signatories and transaction patterns to the agencies            branch.
         designated by any such law or regulation.
                                                                                            11. The provisions of this Agreement shall remain in full force until one of
      Z. Additional Terms and Conditions                                                        the Parties notifies the other of its intention to cancel the service. Any
         1. At the time of opening an account with the Bank, we will be verifying               of the Parties may cancel this Agreement upon written notice to the
               your personal history of account handling at other depositary                    other. The Bank reserves the right to cancel or modify any service or
               institutions through a Consumer Reporting Agency. We may also                    account at any time. Cancellation notice will be sent by regular mail. The
               provide information about the handling of your account with us to a              Bank shall not be liable for the payment of payment orders, after the
               Consumer Reporting Agency.                                                       cancellation notice is mailed. You are liable for charges and any other
         2. The Bank reserves the right to determine the eligibility for any such               outstanding obligation incurred in relation with this Agreement as of
               product or service as permitted by law.                                          the date of termination. For notices, doubts or questions regarding
                                                                                                this Agreement or the Addendum, contact TeleBanco Popular.
         3. The Bank may request your credit report in relation to the establishment
               of your Account at any time and afterwards as permitted by the               12. This Agreement shall be interpreted under the laws of the
               applicable regulation.                                                           Commonwealth of Puerto Rico and any applicable federal laws and
                                                                                                regulations. If any clause contained in this Agreement is declared null,
         4. You agree to maintain sufficient funds in your account to cover all the             invalid, illegal, or in conflict with any statute, rule, applicable law, or
               charges that the Bank may make under any clause of this Agreement.               regulations by a court with jurisdiction, such clause will be deemed to
         5. You shall be in breach of this Agreement if You fail to pay any amount              be modified or changed to comply therewith or, if this is not possible,
               due to the Bank on time, if you file for bankruptcy, or if You exceed            will be excluded from this Agreement and the remaining clauses shall
               your credit limit, if applicable, without the approval of the Bank. In the       remain in full force and effect.
               event of a breach of this Agreement the Bank may claim the payment           13. The Bank can change the Account for another account at any moment
               of any amount due.                                                               if the Bank determines that your use of the Account is not the use for
               If the Bank has to refer your obligations for collection, You may incur          which the Account was opened or if that use has changed.
               in additional charges, including but not limited to, legal and attorneys
               fees court costs and any other amount authorized by law.                     14. By requesting to open an account with the Bank, you expressly
                                                                                                authorize the Bank and provide us with your consent to obtain credit
         6. The Bank shall not be liable for the noncompliance with any provision               information at the time of account opening and periodically thereafter.
               of this Agreement if said noncompliance is totally or partially caused           Credit information may be obtained from other financial institutions or
               by circumstances beyond the control and responsibility of the Bank               any other external source as permitted by law, including commercially
               including, but not limited to: communication failures, interruptions             available databases and credit reporting agencies, to verify your credit
               of electric power service, mechanical failures of the equipment used             information and identity, and to periodically update your information
               for providing the service, explosions, accidents, fire, floods, or any           such as residential address, occupation and place of work.
               other fortuitous cause or act of God. In the event of occurrence of any
               such events, the Bank’s responsibility will be limited to restoring the
               services as soon as possible, as permitted by the circumstances.

BRA-534A / 5-18   (PDF)                    11                                                                                12                         BRA-534A / 5-18   (PDF)
                                                     Case 1:20-cv-02573-ALC Document 1-1 Filed 03/25/20 Page 8 of 19
II.   SPECIAL PROVISIONS FOR ACCOUNTS WITH RESERVE LINE OF CREDIT AND/                                     a.   1/60 of the balance owed or a minimum payment of $20, plus the
      OR GUARANTEED RESERVE WITH SAVINGS                                                                        Interest Charge, in the following accounts: Acceso Popular, Maxi
                                                                                                                Premium, Popular Plus, MultiCuenta, Cuenta Popular, E-Account
      A.    RESERVE LINE OF CREDIT                                                                              and Private Management Account.
            1.    You may apply for a Line of Credit (the “Reserve”) for protection                        b.   1/60 of the balance owed or a minimum payment of $10, plus the
                  against unexpected expenses in accounts where a reserve is offered                            Interest Charge, in the Avance 50 accounts.
                  up to the maximum amount established by the Bank from time to
                  time. You may draw against your Reserve by using checks, through                              When the principal balance plus the Interest Charge is less than
                  withdrawals or purchases using your ATH card, by using TelePago                               applicable minimum payment, the amount will be payable in full.
                  Popular or EFT Payment transactions up to the maximum amount
                  established by the Bank from time to time.                                                    If at the end of the billing period there is no balance available
                                                                                                                to make the minimum monthly payment, You will be in default,
            2.    You authorize the Bank to arrange for, and obtain the necessary credit                        your credit history may be affected and your reserve line may be
                  reports for the approval or renewal of the Reserve. Also, You authorize                       canceled.
                  the Bank to disclose to third parties, upon request, any data pertaining
                  to our credit experience with You, subject to applicable laws and                  9.    Payments made by You will be credited in the following order:
                  regulations governing this matter.                                                       a.   To the Interest Charge applicable to the credit granted against
            3.    Processing of checks or payment orders will be debited in the following                       the funds on the Guaranteed Reserve, if applicable, and then to
                  order:                                                                                        the other Interest Charge.

                  a.      from the balance in the Transactions Section in your Account,                    b.   To the principal outstanding balance on the Guaranteed Reserve,
                                                                                                                if applicable, and then to the Reserve.
                  b.      the available balance in the Reserve, and
                                                                                                     10. You may pay the principal, in whole or in part, at any time. In such
                  c.      the Guaranteed Reserve, up to the available balance, if any.                   case, You shall be liable for the payment of the Interest Charge owed
                                                                                                         until the date of payment.
            4.    You may draw directly against the Reserve through payment orders
                  drawn through the use of special checks. If You use such payment                   11.   The Bank may modify or cancel your Reserve at any time, and You will
                  orders but do not have either an authorized Reserve or available                         remain obliged to pay the outstanding debt at that moment, including
                  balance in your Reserve, said payment order shall be charged against                     all Interest Charges. In the event of cancellation, the Transaction Section
                  any funds available in the Transaction Section.                                          will remain open under this section. In the event of a modiﬁcation to
                                                                                                           your Reserve, the Bank will allow advances from the Reserve up to the
            5.    The Reserve will be subject to an Interest Charge, from the date it is used              limit established by the Bank as notified.
                  to the date of the complete payment. The Interest Charge is disclosed
                  in the Special Provisions for Reserve Line of Credit (GEN-685A). The               12. If the Account has more than one Account Holder, be it an Individual
                  monthly Interest Charge that the Bank will collect is computed based                   Account or a Joint Account, all of the Account Holders will be
                  on: the Annual Percentage Rate divided by the number of days in a                      considered joint debtors of the Bank and each Holder authorizes the
                  year (365). That Daily Periodic Rate is then multiplied by the Balance                 Bank to offset any amount due in the Reserve against the funds in the
                  subject to Interest Rate, and the product is multiplied by the number                  Account or in any other account the holder may have.
                  of days in the billing period. This Balance is determined by adding all
                  outstanding balances during each day within the billing period and            B.   GUARANTEED RESERVE
                  dividing the total by the number of days included in said period.                  1.    If your account has a checking and savings section (such as
            6.    The Interest Charge will accrue and shall be collected from the date the                 MultiCuenta Popular and Popular Plus) you have access to a reserve
                  Bank processes the advance until the date of its complete payment.                       guaranteed by the funds in the savings section of your Account (the
                                                                                                           “Guaranteed Reserve”). The Guaranteed Reserve may be activated by
            7.    The Interest Charge and the corresponding Annual Percentage Rate                         using: checks, through withdrawals or purchases using your ATH card,
                  may be changed periodically. Any change in the Interest Charge and                       by using TelePago Popular or EFT Payment transactions, up to the
                  in the corresponding Annual Percentage Rate shall be applicable to                       available balance in your savings section, if any.
                  the outstanding balances prior to the effective date of such changes
                  as well as to new charges. The Bank shall notify You, in writing, the              2.    The Guaranteed Reserve will be activated under the following terms:
                  change and its effective date.                                                           a.   The credit will be granted if no balance is available in the following
            8.    You can make payments to the Reserve at any moment. The Bank will                             order:
                  also make consecutive monthly debits to the Account for the amount                            (1) in the Transactions Section
                  described below if a balance is owed at the end of each billing cycle:
                                                                                                                (2) in the Reserve Section, if any


BRA-534A / 5-18   (PDF)                         13                                                                                     14                          BRA-534A / 5-18   (PDF)
                                                  Case 1:20-cv-02573-ALC Document 1-1 Filed 03/25/20 Page 9 of 19
                  b.    The amount pledged in the savings section will be for the quantity           8.   You may pay the principal, in whole or in part, at any time. In such
                        needed to cover the transactions of your account. Any amount                      case, You shall be liable for the payment of the Interest Charge owed
                        pledged will continue bearing the interest rate established by the                until the date of payment.
                        Bank.                                                                        9.   If the Account has more than one Account Holder, be it an Individual
                  c. You will not be allowed to withdraw or use the amount pledged                        Account or a Joint Account, all of the Account Holders will be
                        in the savings section as collateral until You pay the Guaranteed                 considered joint debtors of the Bank and each Holder authorizes the
                        Reserve.                                                                          Bank to offset any amount due in the Guaranteed Reserve against the
            3.    The Guaranteed Reserve will be subject to an Interest Charge, from                      funds in the Account or in any other account the holder may have.
                  the date it is used to the date of the complete payment. The Interest      III. USE OF THE ACCESS CARD AT AUTOMATED TELLER MACHINES, POINTS OF
                  Charge is disclosed in the Addendum to the Deposit Accounts                     SALES, ELECTRONIC SERVICES AND OTHER CHANNELS
                  Agreement (BRA-535A). The monthly Interest Charge that the Bank
                  will collect is computed based on the following:                              A.   Access to Automated Teller Machines (ATM)
                  a. Average daily balance- the sum of the outstanding balances                      You will have access to the Account through the use of your ATH Card and
                        during each day of the cycle divided by the number of days in                your Personal Identification Number (PIN). The Card will provide access to
                        that cycle.                                                                  Banco Popular’s ATH Automated Teller Machines and to other ATH-Network
                                                                                                     affiliated electronic teller machines within and outside Puerto Rico, and to the
                  b. Interest to be paid- the average daily balance multiplied by the                local and international networks to which the Bank affiliates from time to time.
                        Interest Rate of the savings section, divided by the number of
                        days in a year (365). This result is multiplied by the number of        B.   Use of the ATH Card
                        days with balance owed in the Guaranteed Reserve.                            1.   You may make withdrawals from and deposits to the Account, transfer
            4.    The Interest Charge will accrue and shall be collected from the date the                funds between different sections of the Account and make purchases
                  Bank processes the advance until the date of its complete payment.                      in points of sale by using the Card and the Personal Identification
                                                                                                          Number selected. Such transactions shall be regulated by the terms
            5.    The Interest Charge and the corresponding Annual Percentage Rate                        and conditions of this Agreement.
                  may be changed periodically. Any change in the Interest Charge and
                  in the corresponding Annual Percentage Rate shall be applicable to                 2.   Deposits made at the Bank’s ATH automatic teller machine will not be
                  the outstanding balances prior to the effective date of such changes                    available for withdrawal or transfer until the amount is verified by the
                  as well as to new charges. The Bank shall notify You, in writing, the                   Bank.
                  change and its effective date.                                                     3.   The Bank reserves the right to permit cash withdrawal transactions
            6.    You can make payments to the Guaranteed Reserve at any moment. The                      from an ATH machine or purchases through points of sale, when they
                  Bank will also make consecutive monthly debits to the Account for the                   are not in direct communication with the Bank’s central computer.
                  amount described below if a balance is owed at the end of each cycle:              4.   The Bank will process the transactions made on an ATH machine, after
                  a. 1/60 of the balance owed or a minimum payment of $20, plus the                       the closing time indicated on the particular machine, as of the next
                        Interest Charge, in the following accounts: Acceso Popular, Maxi                  business day, as of the next business day.
                        Premium, Popular Plus, MultiCuenta, Cuenta Popular, E-Account
                        and Private Management Account.                                              5.   If You have an approved Reserve, any overdraft of the transaction
                                                                                                          section of your Account will be charged against the Reserve, subject to
                  b. 1/60 of the balance owed or a minimum payment of $10, plus the                       the applicable terms and conditions in this Agreement. It is expressly
                        Interest Charge, in the Avance 50 accounts.                                       agreed that You should not make transactions in excess of the total
                        When the principal balance plus the Interest Charge is less than                  available balance in your Account as established in the Reserve Line of
                        applicable minimum payment, the amount will be payable in full.                   Credit Section in this Agreement.
                        If at the end of the billing period there is no balance available            6.   You will be liable for debits to the Account corresponding to
                        to make the minimum monthly payment, You will be in default,                      withdrawals of funds or merchandize purchased using the Card and
                        your credit history may be affected and your reserve line may be                  the Personal Identification Number and for overdrafts resulting from a
                        canceled.                                                                         transaction, or for withdrawing amounts in excess of the available fund
                                                                                                          balance in the Account due to such debits subject to applicable laws.
            7.    Payments made by You to the Guaranteed Reserve will be credited in
                  the following order:                                                               7.   If the Account is joint and several (and/or), each Account Holder will
                                                                                                          have access to an ATH Card. The Bank is authorized to recognize
                  a. To the Interest Charge applicable to the credit granted against
                                                                                                          the Cards and the Personal Identification Number, of each of the
                        the funds on the Guaranteed Reserve, if applicable, and then to
                                                                                                          Account Holders, as valid. Any debit to the account corresponding
                        the other Interest Charge.
                                                                                                          to withdrawn funds or merchandise acquired by any of the Account
                  b. To the principal outstanding balance on the Guaranteed Reserve                       Holders using the card and the Personal Identification number will be
                        and then, to the Reserve, if applicable.                                          valid. Each Account Holder will be responsible for withdrawal(s) using


BRA-534A / 5-18   (PDF)                      15                                                                                       16                          BRA-534A / 5-18   (PDF)
                                               Case 1:20-cv-02573-ALC Document 1-1 Filed 03/25/20 Page 10 of 19
                  any Cards, and release the Bank from any responsibility arising from           D.   In the event that the Bank receives a payment order corresponding to a
                  losses that each may suffer as a result of the use of such Cards and                purchase of goods or services transaction, or a withdrawal, and funds were
                  Personal Identification Numbers.                                                    not available in the Account, the Bank will not be obliged to increase the
                                                                                                      available balance credit in the Reserve to cover the overdraft. The Bank has
            8.    You agree to keep your Personal Identification Number confidential                  the option of refusing the payment order from the merchant or financial
                  to prevent electronic transactions by unauthorized persons. For said                institution, and You would be solely liable to pay the amount for the
                  reason, You agree not to carry the Personal Identification Number                   corresponding purchase or withdrawal transaction. In this case, the Bank
                  together with the Card.                                                             will collect the applicable charge for dishonoring payment orders drawn
            9.    You acknowledge that the Card remains property of the Bank at all                   against insufficient funds.
                  times and agree to return it immediately upon request from the Bank.           E.   Payment orders resulting from transactions made with the ATH International
            10. The Bank may cancel the Card at any time without giving you prior                     Card shall not be subject to Stop Payment Orders. It is expressly agreed
                notice. In addition, the card will be automatically canceled if there is              that You waive this right.
                no activity over a period of 18 consecutive months.                              F.   The ATH International Card issued by the Bank is not transferable. You
                                                                                                      will be able to carry out transactions with your ATH International Card by
            11.   The Bank is not responsible for the acceptance or lack of acceptance                means of a PIN. Some merchants may give you the option or require that
                  of the ATH card anywhere.                                                           the transaction made with the ATH International card be signed by the
            12. The use of the ATH Card for certain transactions including, but not                   person in whose name the card was issued. Said signature must coincide
                limited to, transactions in Automated Teller Machines that do not                     with the signature that is required to be placed by that person on the back
                belong to the Bank or Points of Sales and transactions through                        of the ATH International card immediately upon receive.
                electronic channels or mobile phones, can include service fees charged           G.   The use of the ATH International Card to access ATH teller machines and points
                by third party providers that may be added to the total amount of the                 of sale is subject to the conditions established in Section Use of the Access
                transaction. Refer to the terms of use of the particular transaction to               Card at Automated Teller Machines and Points of Sales of this Agreement.
                learn about the applicable fees.
                                                                                            V.   SPECIAL PROVISIONS FOR ATH POP, CLUB DEL AHORRO, AHORRO REGULAR,
IV. ATH INTERNATIONAL CARDS                                                                      ACCESO POPULAR, ACCESO UNIVERSITARIO, PRONTO POPULAR, CUENTA
                                                                                                 DE AHORRO Y DESARROLLO INDIVIDUAL AND U SAVE
      A.    In some Accounts the Bank may also offer You the ATH International
            Classic Gold and Platinum Cards (ATH International Card or Cards). The               The following provisions apply in addition to the rest of the provisions of this
            ATH International card may be used as follows:                                       Agreement. In the event any special provision applicable to a particular account
                                                                                                 pursuant to this Section of the Agreement conflicts with another Section of this
            1.    As a Debit Card for the purchase of goods and services in all those            Agreement, the special provision will apply.
                  establishments or points of sale where Visa and/or ATH Cards are
                  accepted as a mean of payment.                                                 A.   ATH POP

            2.    As a Debit Card to obtain cash advances at banks, and other financial               1.   The ATH POP Account (Account) is a savings account that may be
                  institutions, where the Visa and/or the ATH Cards are accepted.                          opened by the parents or legal tutors of children between the ages of 8
                                                                                                           and 17. The father, mother or legal tutor expressly agrees that the funds
            3.    As an access device subject to Section Use of the Access Card at                         deposited in the Account, belong and will be for the benefit of the minor
                  Automated Teller, Machine and Points of Sale of this Agreement. It is                    (along with the father, mother or legal tutor, the “Account Holders”).
                  an essential condition for the issue and use of the Card to have active             2.   The Account Holders will have Access to make deposit transactions,
                  a transaction account with the Bank.                                                     withdrawals, transfers and purchases with the Account through
      B.    The ATH International Card may be used to obtain goods and services from                       any channel that accepts the ATH card, including but not limited
            all merchants affiliated with Visa Card. However, IT IS NOT A CREDIT CARD.                     to, Automatic Teller Machines, Point of Sales (POS) and electronic
            The amounts corresponding to goods and services purchase transactions                          services owned by the Bank or unaffiliated parties or at the Bank’s
            or cash withdrawals, WILL BE DEBITED FROM YOUR TRANSACTION                                     Branches and Internet Banking.
            ACCOUNT WITH THE BANK.                                                                    3.   The father, mother or legal tutor expressly authorize the Bank to:
      C.    In the event that a merchant or financial institution, to whom an ATH                          a.   Issue the minor an ATH Card to make any type of transactions
            International Card is presented, obtains authorization from the Bank to                             that can be made using the ATH Card.
            accept one or more payment orders, a provisional hold will be placed on
            your Transaction Section, Reserve or Savings Section of you Account, for                       b.   Send the periodic Account Statement in the name of the minor
            payment of said orders. You expressly release the Bank of any responsibility                        which will include the transactions made in the Account during
            for holds or debits to the Account that are made with relation to one or                            the period covered by the Account Statement.		
            more payments orders authorized by the Bank but thereafter not issued by                  4.   The funds deposited in the Account may not be used as collateral for
            You.                                                                                           loans or other liabilities.


BRA-534A / 5-18   (PDF)                     17                                                                                        18                          BRA-534A / 5-18   (PDF)
                                              Case 1:20-cv-02573-ALC Document 1-1 Filed 03/25/20 Page 11 of 19
            5.    The Bank will automatically convert the Account to such other account           5   The Acceso Universitario Account was designed for customers
                  as the Bank designates when the minor reaches 19 years of age.                      attending college or equivalent studies. After the anniversary of the
                                                                                                      account opening, the Bank will automatically change the account to
            6.  The use of the ATH Card is subject to the conditions set forth in the                 another individual deposit account unless You provide current and
                Section Use of the Access Card at Automated Teller Machines and                       satisfactory evidence of enrollment in a university. You will be notified
                Points of Sales.                                                                      of the aforesaid change prior to the account conversion, so You can
      B.    Club del Ahorro                                                                           provide on time the required evidence to keep the account unchanged.
            1. The Club del Ahorro Account is a savings account exclusively for                       The notification will also include information of the new account in the
                children. The father, the mother or legal tutor expressly agree that                  event the Acceso Universitario Account is converted.
                the funds deposited in the Account belong and will be for the benefit        E.   Pronto Popular
                of the child even though the father, mother or legal tutor will be the
                                                                                                  1.   The Pronto Popular Account is designed for individuals who wish to
                Account Holder.
                                                                                                       establish a savings plan to receive the benefits of the First Home Club
            2. You and the child will not have access to the Account through an ATH                    Program (the “First Home Club Program”). If your Account is a Pronto
                card.                                                                                  Popular, You have to present the account opening authorization from
            3. The funds deposited in the Account may not be used as collateral for                    the Federal Home Loan Bank, the organization in charge of the Financial
                loans or other liabilities.                                                            Education Workshop (the “Organization”), required by the Program-
                                                                                                       First Home Club, before establishing the Account with the Bank.
            4. You will receive your Account Statement quarterly.
                                                                                                       The First Home Club Program requires You to establish a fixed amount
            5. The Bank will automatically convert the Account to such other account                   to be deposited in the Account for a specific period of time and that
                as the Bank designates when the child reaches 19 years of age.                         You show evidence of the funds available in the Account to receive
      C.    Ahorro Regular                                                                             the pairing of funds. Therefore, You authorize the Bank to provide
            1. If your Account is an Ahorro Regular Account, You must present the                      information about the Account to the Organization whenever it is
                passbook every time a deposit or withdrawal of funds is made against                   necessary or when the Organization requests it.
                the Account where deposits or withdrawal amounts will be registered.                  You will not receive an account statement but the Bank will send
                The amount shown in the column identified as BALANCE will only be                     it quarterly to the Organization. You will be responsible to get the
                considered accurate if it is the same amount as in the Bank records.                  statement at the Organization’s office.
                You will not receive an Account Statement.                                        2. You may not pledge nor transfer the funds deposited in the Account as
            2. If the passbook is lost, destroyed or stolen, or if the same comes to blow             guarantee for the payment of loans or other obligations with the Bank
                to a person not authorized to make withdrawals against the Account,                   or with third parties. The Account will not be subject to set-off for
                You must immediately notify the Bank in writing. The Bank will close                  other obligations You may have with the Bank. The Bank could charge
                the Account, and open a new one with the corresponding balance.                       the Account any charges related to the maintenance of the Account,
            3. Each deposit made by the bearer of the passbook will be credited to                    or any other amount that is credited to the Account by error and to
                your Account and the Bank will assume no responsibility for said deposit.             which You are not entitled, and any amount for which You are liable
                                                                                                      to the Bank under Regulation E of the Consumer Financial Protection
            4. You will not have access to the Account through an ATH Card.                           Bureau or any other applicable law or regulation.
      D.    Acceso Popular and Acceso Universitario                                               3. The Bank will change the account into any Account determined by
            1. Acceso Popular and Acceso Universitario are electronic accounts that                   the Bank, once You use the funds in the Account for the established
                combine transaction and saving sections under the same number. You                    purpose or if You do not comply with the terms of the Program.
                may be able to make transfers between the two sections through Mi                 4. The Account does not have access to Automatic Teller Machines,
                Banco Popular, by phone, at our branches, or automatic teller machines                ATH Card, or the electronic services provided by the Bank, including
                (ATMs).                                                                               TelePago Popular, Internet Banking or Direct Deposit.
            2. The Bank may debit the Savings Section of your Account to cover               F.   Cuenta de Ahorro y Desarrollo Individual
                overdrafts in the Transactions Section, to cover Account charges,
                and for Acceso Popular Account, if You have a Reserve, to cover the               1. The Cuenta de Ahorro y Desarrollo Individual is an account, designed
                minimum automatic payment for the Reserve.                                            for individuals who want to establish a savings plan to receive the
                                                                                                      benefits of the Administration for the Revitalization of the Communities
            3. You may establish an automatic transfer for the desired amount from                    (ARCo) of the Housing Department (the “ARCo Program”). If your
                the transaction section to the savings section of your account.                       Account is a Cuenta de Ahorro y Desarrollo Individual, You have to
            4. If your Account is Acceso Popular You may request a Reserve which                      present the account opening authorization as required by the ARCo
                will be subject to Section Special Provisions for Accounts with Reserve               Program before establishing the Account with the Bank.
                Line of Credit in this Agreement, except that the Bank will not grant You             The Program requires that You establish a fixed amount which You will
                credit against the funds available in the Savings Section of your Account.            deposit in the Account for a specific time and that You show evidence
                Acceso Universitario Account will not have access to a Reserve.

BRA-534A / 5-18   (PDF)                     19                                                                                    20                         BRA-534A / 5-18   (PDF)
                                               Case 1:20-cv-02573-ALC Document 1-1 Filed 03/25/20 Page 12 of 19
                of the available funds in the Account to receive the pairing of funds.            You authorize the Bank to transfer the funds from the Account, with the
                Therefore, You authorize the Bank to provide information about the                authorization of the signers who have been designated to initiate and/
                Account to ARCo.                                                                  or confirm transfers, according to the Appendix for the Designation
            2. You may not pledge nor transfer the funds deposited in the Account as              of Accounts and Authorized Representatives, as established in the
                guarantee for the payment of loans or other obligations with the Bank             security procedure selected to originate requests. The notification of
                or with third parties. The Account will not be subject to set-off for             change to this Appendix does not obligate the Bank until a written
                other obligations You may have with the Bank. The Bank could charge               notice of the change is received and the Bank has had a reasonable
                to the Account any charge related to the maintenance of the Account,              period of time to implement it.
                or any amount that could have been credited to the Account by error          2.   Security Procedures - You agree to use the security procedures set
                and to which You are not entitled, and any amount for which You                   forth in the Appendix for Funds Transfers Security Procedures, which
                are liable to the Bank under Regulation E of the Consumer Financial               is made part of this Agreement. You expressly acknowledge and agree
                Protection Bureau or any other applicable law or regulation.                      that the procedure You have chosen is a commercially reasonable
            3. The Bank will change the Account into any other account determined                 procedure and that it adapts to your particular circumstances.
                by the Bank from time to time, once You use the funds in the Account              You acknowledge that these procedures are designed to detect
                for the established purpose or if do not comply with the terms of the             unauthorized bank payments and not to detect errors in the content
                ARCo Program.                                                                     of the instruction. You accept responsibility for the transfer, whether
                                                                                                  or not You have authorized it, provided the Bank has accepted the
            4. The Account does not have acces to the automatic teller machines,                  payment order in accordance with the established security procedure.
                ATH Card, or the electronic services provided by the Bank including
                TelePago Popular, Internet Banking or Direct Deposit.                        3.   Selection of Beneficiary Bank; Discrepancies in Names and Numbers
                                                                                                  -Upon placing a payment order, You must select a financial institution
      G.    U Save                                                                                (“Beneficiary Bank”) to receive the order. You may instruct the
            1.    You will only be able to make automatic electronic transfers from an            Beneficiary Bank to credit the funds to an account or to hold the funds
                  existing Bank account. Transfers may be weekly, biweekly, monthly,              for the beneficiary. The Beneficiary Bank is responsible for following
                  quarterly, or annually. The Bank will establish the minimum amount for          your instructions and for letting the beneficiary know when the funds
                  these transfers from time to time.                                              are available. If You identify the beneficiary, the Beneficiary Bank or
                                                                                                  the intermediary bank by an account number or by a number and
            2.    You may receive the accumulated funds on the anniversary of the                 name, the intermediary bank and the Beneficiary Bank may rely on the
                  account opening, on a specific date, or you may leave the date open.            number indicated and they are not obligated to check to make sure
            3.    Once you designate a payout date, we will automatically credit the              that the account number belongs to the beneficiary of the transfer.
                  available balance up to this date less any deposit made on the same             You acknowledge that any loss or delay caused by the inaccurate
                  date. This credit will be reflected the next business day after the             identification will be your responsibility and not that of the Bank.
                  payout date to the account designated at opening.
                                                                                             4.   Selection of the Intermediary Bank - The Bank may select the
            4.    Partial or total withdrawals from the account entail a charge.                  intermediary bank or transfer system it deems appropriate under the
            5.    You will not have access to the account through ATH card.                       circumstances for the funds to reach the beneficiary, including, but not
                                                                                                  limited to, Fedwire, SWIFT or Telex. It must also operate in accordance
            6.    You will not receive an Account Statement for transactions performed            with the policies and procedures of each of the respective systems. If
                  to the U Save account.                                                          You order the Bank to use a particular intermediary bank or system
            7.    Deposits made after finalizing the cycle will be credited on the year           to transfer funds, through which the Bank will process the payment
                  after. This applies to annual cycle only.                                       order, You assumes all risks for errors or failure of the intermediary
                                                                                                  bank to pay, and all loss risks caused by the use of the means selected.
VI. TERMS AND CONDITIONS FOR THE FUNDS TRANSFER SERVICE (WIRE
    TRANSFERS)                                                                               5.   Conversion to Foreign Currency - When You so requests, the Bank
                                                                                                  will convert the funds to the currency of the receiving country at the
      The following terms shall apply to the wire transfers that You make or receive              exchange rate in effect at the time the payment order is executed.
      through the Bank’s funds transfer service.                                                  The Bank cannot guarantee that the beneficiary will receive the funds
      A.    Payment Orders                                                                        in US currency, even when You so requests. The Beneficiary Bank
                                                                                                  may charge a currency conversion fee. The actual amount received
            1.    Authorization - When requesting a transfer of funds (“payment                   by the beneficiary could be reduced due to the application of fees
                  order”), You authorize the Bank to debit from your Account the                  charged by the Beneficiary Bank, including currency conversion fees.
                  amount to be transferred, a service fee in accordance with the rates in         The Bank shall not be responsible for the conversion rate applied by
                  effect at the time of the request, and any other expense incurred by            the receiving bank.
                  the Bank in relation to the origination, amendment or termination of a
                  request for the transfer of funds. The Bank shall not resort to funds in        Foreign currency transfers shall be made within two funds-transfer
                  any account other than the one specified in the request.                        business days after the Bank receives the request. If the Bank were


BRA-534A / 5-18   (PDF)                      21                                                                              22                         BRA-534A / 5-18   (PDF)
                                               Case 1:20-cv-02573-ALC Document 1-1 Filed 03/25/20 Page 13 of 19
                  obligated to return funds that would have been converted to a                    11. Cut-off Time - If the Bank receives the request for the transfer of funds
                  foreign currency, said funds shall be returned, based on the prevailing              on the cut-off time or after the cut-off time, the request will not be
                  exchange rate at the time of return, after deducting expenses incurred.              processed until the next funds-transfer business day.
                                                                                              B.   Incoming Transfers
            6.    Fees - The amount of funds, in both international transfers and transfers
                  within the United States, could be reduced due to fees charged by the            1. Authorization - You authorize the Bank to credit to your Account all
                  issuing bank and the correspondent bank, including those charged by                  payment orders for the transfer of funds received in accordance with
                  the Bank.                                                                            this Agreement.
            7.  Claims - You must notify the Bank of any error, delay or other problem             2.    Inconsistent Name and Account Number - If a payment order received
                with a transfer of funds within thirty (30) days following the date of                   by the Bank identifies a beneficiary or the Beneficiary Bank only with
                receipt of notification of execution of the transfer or of the statement                 an identification number, You authorize the Bank to accept only the
                that includes the transfer, whichever occurs first. In case of error                     identification number of the beneficiary or Beneficiary Bank, without
                or delay caused by the Bank, the Bank will be responsible only for                       making any other inquiry. If the request identifies the beneficiary or
                reimbursing the amounts stipulated by the applicable law. Under no                       Beneficiary Bank by name and account number, the Bank may accept
                circumstances will the Bank be responsible for indirect or incidental                    only the number as the appropriate identification, even if the number
                damages related to said transfer. Any payment of interest that the                       is associated with a name other than the name of the person or bank
                Bank must pay shall be at the average federal funds rate published by                    identified by name. The Bank shall also have the option, in that case,
                the Federal Reserve Bank of New York, for each day for which interest                    of returning the funds to the remitter. You agree that the Bank shall
                is payable, divided by three hundred sixty (360). If You do not notify                   not be responsible for any delay that arises from the Bank’s efforts to
                the Bank of any claim concerning the transfer of funds within one year                   reconcile the inconsistencies between the account name and number,
                of having received the notification of the execution of the transfer or                  or for investigating if it suspects irregularities.
                of the statement in which the transfer is included, whichever occurs               3.    Payment to the Bank/Fees - The amount of the funds, in international
                first, all claims shall be null and void by virtue of the applicable law.                transfers as well as in transfers made within the United States,
            8. Delays or Failure to Execute Transfers - In general, the Bank                             could be reduced due to fees charged by the issuing bank and the
                makes electronic transfers, although it could use other means. The                       correspondent bank. The Bank shall deduct any applicable fees from
                Bank is not responsible, except to the extent required by law, for                       any transaction it receives and it shall inform You by mail every time
                delays or failure to send the funds due to circumstances beyond its                      the Bank debits or credits your account for the transfer of funds. You
                control, such as, but not limited to, conflicts with applicable laws or                  must repay the Bank the amount of funds transferred if it receives
                regulations, government action, national emergencies, labor disputes,                    an erroneous credit. Likewise, You shall be responsible for expenses
                fire, catastrophes, fortuitous causes, force majeure, bad weather,                       incurred due to the omission of identifiers of the beneficiary bank and
                equipment failure, war, problems with electricity, communications,                       for fees charged by the correspondent bank selected.
                or means of transportation. The Bank shall not be responsible to You               4.    Transfers Received in Foreign Currency - The Bank shall convert
                for delays or failure to execute the transfer of funds due to acts or                    funds to US dollars at the prevailing exchange rate in the Bank on the
                omissions of the intermediary or beneficiary bank.                                       day the funds are accepted. This rate includes a commission for the
            9. Cancellation or Amendment - If You decide to cancel or amend                              conversion service.
                the payment order, You may do so only if the Bank receives said                    5.    Acceptance of Transfers - The Bank shall not be responsible in any way
                instructions prior to having sent the funds and provided it has                          for accepting a transfer of funds received for your benefit. Although
                sufficient time to carry out the instructions. In general, once the Bank                 the current practice of the Bank is to notify You of the acceptance
                has sent the funds, You cannot cancel or amend the payment order,                        of a transfer in US dollars within two days following the payment
                unless the Beneficiary Bank accepts said request. The Bank and/or the                    date, in the case of transfers made through a system other than the
                Beneficiary Bank may charge a fee for the cancellation or amendment                      Automated Clearinghouse (ACH), the Bank is not obligated to provide
                of the transfer. The Bank shall not be responsible for any loss resulting                such notification. The Bank shall credit the account of the beneficiary
                from the Beneficiary Bank’s noncompliance with the cancellation or                       for a transfer accepted on the date the order is paid if it is received
                amendment of the transfer of funds.                                                      before the cut-off time of a funds-transfer business day, or on the next
            10. Rejection of a Transfer Request - The Bank reserves the right to reject                  funds-transfer business day.
                any request for the transfer of funds. The Bank is not obligated to accept         6.    Provisional Payment of Transfers Received - The credit provided
                a request, neither in its totality or in part, and may delay accepting any               by the Bank to You for funds transferred is provisional until the Bank
                request if (a) the transfer requested exceeds the funds of Depositor                     receives the final payment for the amount transferred. Should the
                that have been collected and are available in the designated account;                    Bank not receive the final payment for the transfer of funds You agree
                (b) it is not in accordance with the Security Procedures; (c) it is not                  to reimburse the Bank for the amount of the transfer. An unaccepted
                duly authorized; (d) it does not provide the information required by                     payment order is cancelled as provided by law at the closing of the
                the Bank; (e) it is not in compliance with this agreement; (f) it is not                 fifth funds-transfer business day.
                practical or possible to accept; or (g) the Bank understands that the
                transfer does not comply with any provision of the applicable laws.

BRA-534A / 5-18   (PDF)                      23                                                                                     24                         BRA-534A / 5-18   (PDF)
                                            Case 1:20-cv-02573-ALC Document 1-1 Filed 03/25/20 Page 14 of 19
            7. Account Statements - All transfers of funds shall be reflected in your              -     Make payments through fund transfers between accounts
               periodic bank statement. If You believe that the transfer of funds is               -     Obtain cash advances
               not correct, or if more information on a transfer of funds is needed,
               You must notify the Bank in writing upon discovering the error, or                  *     These transactions made through ATH services will not be
               no later than thirty (30) days after having received the first notice or                  considered electronic funds transfers. These services might not
               statement containing the discrepancy, whichever occurs first.                             be available in some ATH machines or in third party automatic
                                                                                                         teller machines.
     C. Addendums related to Funds Transfer Services
                                                                                               2. Point of Sale (POS) - You can use your validated access card to pay
          The following addendums (as applicable), once completed and signed,                       for purchases at businesses that have agreed to accept the Card as
          shall form an integral part of this Agreement:                                            payment method.
          Addendum A - Designation of Accounts and Authorized Representatives                  3. Pre-Authorided Debit and Credit transfers
          Addendum B - Funds Transfers Security Procedures                                     4. Other Authorized Payments
          Addendum C - Authorization for Repetitive Transfers                             B.   Electronic Check Conversion
          Addendum D - Authorization to Honor Requests for Transfers Received                  When You provide a check as a payment, You authorize us either to use the
          		 by Fedwire or SWIFT                                                               information from your check to make a one-time electronic fund transfer
          Addendum E - Non-repetitive Automatic Transfers (applicable to                       from your Account or to process the payment as a check transaction.
          		 requests made through electronic means)
                                                                                          C.   Limit on Transfer Amounts
     D. Miscellaneous Provisions
                                                                                               At our ATH machines, cash withdrawals from an account may not exceed
          1. Funds-Transfer Business Day - any day, other than Saturday or                     $500 per day. For the Popular Plus account, the maximum amount will be
               Sunday, during which the Bank and Federal Reserve Bank of New York              $1,000 per day.
               are open for business.
                                                                                               In the Popular Pay by Phone and Internet Banking Services, the following
          2. Cut-off Time - refers to the deadline which, from time to time, the Bank          will apply to all real time fund transfers:
               establishes to receive, process, transmit, cancel or amend payment
               orders.
                                                                                                       Transfers among Accounts in which the Customer is the Signer
          3. Law Governing Transfers - the rights, duties and responsibilities of
               the parties are governed by the provisions of Chapter 4 (Transfer of                                Debit                  Credit
               Funds) of the Puerto Rico Commercial Transaction Act and shall be          Account Type           (Delivered             (Received          Total Maximum
               subject to the laws of the Commonwealth of Puerto Rico. If any part                                                                              Daily
                                                                                                                 Transfers)             Transfers)
               of a transfer of funds involves the use of Fedwire, your rights and
               obligations as well as the Bank’s in relation to the electronic transfer   Checking and
               shall be governed by Regulation J of the Federal Reserve Board.                                    $10,000                $10,000               $20,000
                                                                                            Savings
VII. DISCLOSURE FOR ELECTRONIC FUNDS TRANSFERS (REGULATION E)
                                                                                                                     Transfers to third Party Accounts
     In compliance with Regulation E, which regulates electronic funds transfers in
     individual accounts, the Bank provides You with this disclosure about the terms      Checking and
     and conditions under which the Bank provides the electronic funds transfers                                   $2,500                $2,500                 $5,000
                                                                                            Savings
     services and your rights and responsibilities under said Regulation. This section
     applies only to individual accounts.
     A. Banking Services Available                                                        D.   Charges for Transfers
          1. Banco Popular’s ATH automated teller machines - You can use a                     The applicable charges for electronic funds transfers are disclosed in the
               validated ATH Card, ATH International Card, and the ATH International           Addendum to this Agreement.
               Gold and Platinum Cards at any of the Bank’s ATH machines for the               Each financial institution may apply a fee to your Account for each
               following purposes:                                                             transaction performed. This fee is imposed by the financial institution that
               -    Withdrawals                                                                owns the ATM.
               -    Deposits*                                                                  Any operator of an automatic teller machine, outside of the Bank’s ATH
               -    Transfer funds from the transaction section to savings, or                 Network, may charge You a transaction fee for electronic transaction
                                                                                               regardless of the amount of the transaction.
                    vice versa, on applicable accounts
                                                                                          E.   Right to Receive Documentation or Verification Referring to the Transfers
               -    Balance verification*
                                                                                               Receipts - When using the Bank’s ATH machines or POS terminals, You will
               -    Make loan payments*                                                        receive a receipt of the transaction. However, this receipt is not required for
                                                                                               electronic transactions of fifteen dollars ($15) or less.

BRA-534A / 5-18   (PDF)                   25                                                                                    26                         BRA-534A / 5-18   (PDF)
                                              Case 1:20-cv-02573-ALC Document 1-1 Filed 03/25/20 Page 15 of 19
            Account Statements - Every month You will receive an account statement                You may not have the right to any refund for transfers or withdrawal of
            from the Bank, showing all transactions processed by the Bank and the                 funds made after this period. If a good reason, such as hospitalization or
            dates transactions were processed.                                                    extended trip, kept You from notifying the Bank on time, the time period to
      F.    Pre-Authorized Transactions		                                                         make your notice could be extended.
            1. Pre-authorized credits - If the Account will be credited at least once        I.   Disclosure of Account Information to Third Parties
                 every sixty (60) days through a credit (direct deposit) from the same            The Bank will only disclose information about your accounts or transfers
                 payee, You can call TeleBanco Popular at 787-724-3659 (mobiles and               made: (a) to verify the existence and condition of your account to third
                 Metropolitan Area) or toll free 1-888-724-3659 (Non - Metropolitan               parties, such as credit reporting agencies or merchants; (b) to comply
                 Area), or toll free 1-888-724-3659 (USVI or BVI) to confirm if the credit        with orders issued by a court or government agencies; (c) when necessary
                 (direct deposit) has been processed. Telephone available for hearing             to complete or process a transfer; or (d) if You give the Bank written
                 impaired (TDD): 787-753-9677 (Metropolitan Area) or toll free 1-800-             authorization.
                 981-9666 (outside Metropolitan Area.)                                       J.   Bank’s Liability for Failure to Make Transfers
            2. Pre-authorized debits - If You authorized automatic debits to your                 If the Bank does not process a transaction on time and for the correct
                 Account for variable amounts, the beneficiary must notify You ten (10)           amount, it will be liable for your losses or damages. However, the Bank
                 days prior to the effective date of the debit, the amount and date of            will not be responsible under the following circumstances: (1) if for any
                 the debit. You may choose to receive this notice only when the debit             reason outside the Bank’s control, You do not have enough funds or credit
                 will exceed a pre established amount or when the amount falls outside            available in your Account to make the transfer or withdrawal; (2) if the ATH
                 pre established limits.                                                          machine where the transaction is made does not have enough cash; (3)
      G.    Business Days                                                                         if the transfer amount exceeds the available funds on your transactions,
            The Bank’s business days are Monday through Friday, excluding federal                 savings, reserve account, (4) if the ATH machine is not working properly
            holidays. Even though the Bank offers services to the public some                     and You knew about the breakdown when You started the transfer; (5) if
            Saturdays, Sundays and federal holidays, these are not considered business            You have not notified to the Bank the loss, theft, or possible unauthorized
            days.                                                                                 use of the card; (6) if circumstances beyond the Bank’s control, such as fire
      H.    Responsibility for Unauthorized Transfers: Loss or Theft of the Access                or flood, prevent the transfer, despite reasonable precautions taken by the
            Device/Applicable Procedure to the Electronic Funds Transfers Error                   Bank; (7) if the account funds are subject to a legal process, restriction or
            Resolutions                                                                           attachment that restrains the funds transfer.
            If You believe that your card or PIN have been stolen or you have lost           K.   Procedure Applicable to Resolution of Errors in Electronic Transfers
            them, call us at: 787-724-3659 (mobiles and Metropolitan Area) or toll free           In case of errors or questions about your account statement or the receipt
            1-888-724-3659 (Non - Metropolitan Area in PR); toll free 1-888-724-3659              issued by the ATH machine or POS terminal:
            (in USVI and BVI) 24 hours a day, 7 days a week. Telephone available for              In accounts with ATH card, call to: 787-724-3659 (mobiles and Metropolitan
            hearing impaired (TDD): 787-753-9677 (Metropolitan Area) or toll free                 Area -PR) or toll free 1-888-724-3659 (in USVI or BVI). Telephone available
            1-800-981-9666 (outside Metropolitan Area.) You can also write to the                 for hearing impaired (TDD): 787-753-9677 (Metropolitan Area) or toll free
            Bank at: Banco Popular de Puerto Rico, Customer Resolution Center, PO                 1-800-981-9666 (outside Metropolitan Area -PR). You can also send the
            Box 362708, San Juan, Puerto Rico 00936-2708.                                         claim to the following address: Banco Popular de Puerto Rico, Customer
            You could lose, under certain circumstances, the total amount of funds                Resolution Center (685), PO Box 362708, San Juan, Puerto Rico 00936-
            deposited in your account, plus your maximum line of credit. The fastest              2708.
            way to notify us and reduce any possible losses to You is through a
            telephone call.                                                                       The Bank must have knowledge of the complaint within sixty (60) days
                                                                                                  following the day the first account statement containing the error was sent.
            If You notify us within two (2) business days following the day You first             When contacting the Bank, You must provide:
            have knowledge of the loss, theft or possible unauthorized use of the card,
            your maximum responsibility will be $50.                                              -     your name and account number,
            If You do NOT notify the Bank within two (2) business days following the              -     transaction date and reference number,
            day You have knowledge of the loss, theft or possible unauthorized use                -     description of the claim or question, and
            of the card, and the Bank can prove that the unauthorized use of the card
            could have been avoided if the Bank received the notification on time, You            -     the dollar amount of the alleged error.
            could lose up to $500.		                                                              If the complaint is made through the telephone, to protect your rights, You
            Also, You should notify the Bank immediately if your monthly account                  must confirm it in writing within the next ten (10) business days.
            statement shows transfers that You did not make or authorize. If You do               If necessary, the Bank can take up to forty-five (45) calendar days to
            NOT notify the Bank within sixty (60) days following the day the account              investigate, if the transaction took place in Puerto Rico, the US, or USVI
            statement was sent and the Bank can prove that the unauthorized use of                (local), or ninety (90) calendar days if the transaction took place outside
            card could have been avoided if the notification had been received on time,           Puerto Rico, the US or USVI (foreign) or at a point of sale. In such case, the


BRA-534A / 5-18   (PDF)                     27                                                                                    28                          BRA-534A / 5-18   (PDF)
                                            Case 1:20-cv-02573-ALC Document 1-1 Filed 03/25/20 Page 16 of 19
          Bank will credit the account for the amount You think is in error, within ten              •   Within 60 days after the error appeared on your statement.
          (10) business days if the transaction is local, foreign or at a point of sale,             •   At least 3 business days before an automated payment is scheduled, if
          so You can use said amount during the period of time it takes the Bank to                      you want to stop payment on the amount you think is wrong.
          finish the investigation.
                                                                                                     You must notify us of any potential errors in writing. You may call us, but if
          If the Bank does not receive written confirmation of the complaint within                  you do we are not required to investigate any potential errors and you may
          the ten (10) business days mentioned above, the Bank may not provisionally                 have to pay the amount in question.
          credit the amount in question.
                                                                                                     What Will Happen After We Receive Your Letter
          The Bank will send a written explanation to You within three (3) business
          days following the day the Bank finishes the investigation. You can ask the                When we receive your letter, we must do two things:
          Bank for copies of the documents used in the investigation.                                •   Within 30 days of receiving your letter, we must tell you that we
      L. Right to Stop a Pre-Authorized Transfer                                                         received your letter. We will also tell you if we have already corrected
                                                                                                         the error.
          If You have authorized the Bank to make debits from your Account, You
          can stop any of these debits. Call the Bank at: 787-724-3659 (mobiles                      •   Within 90 days of receiving your letter, we must either correct the
          and Metropolitan Area - PR) or toll free 1-888-724-3659 (in USVI or                            error or explain to you why we believe the bill is correct.
          BVI). Telephone available for hearing impaired (TDD): 787-753-9677                         While we investigate whether or not there has been an error:
          (Metropolitan Area) or toll free 1-800-981-9666 (outside Metropolitan
          Area - PR), or write the Bank at Banco Popular de Puerto Rico - TeleBanco                  •   We cannot try to collect the amount in question, or report you as
          Popular, PO Box 362708, San Juan, Puerto Rico 00936-2708 so that the                           delinquent on that amount.
          Bank receives the stop payment order at least three (3) business days                      •   The charge in question may remain on your statement, and we may
          before the date scheduled for the payment. If the stop payment order is                        continue to charge you interest on that amount.
          made verbally, it must be confirmed in writing within fourteen (14) days                   •   While you do not have to pay the amount in question, you are
          following the call.                                                                            responsible for the remainder of your balance.
      M. Bank’s Responsibility for Failure to Stop Payment of Pre-Authorized                         •   We can apply any unpaid amount against your credit limit.
          Transfer
                                                                                                     After we finish our investigation, one of two things will happen:
          The Bank will be liable to You for damages suffered for failure to carry out
          a stop payment order over a pre-authorized transfer by You, as long as the                 •   If we made a mistake: You will not have to pay the amount in question
          stop payment instructions are received according to the dispositions and                       or any interest or other fees related to that amount.
          terms of this Disclosure.                                                                  •   If we do not believe there was a mistake: You will have to pay the
VIII. DISCLOSURE REGARDING THE TRUTH-IN-LENDING ACT (REGULATION Z)                                       amount in question, along with applicable interest and fees. We will
                                                                                                         send you a statement of the amount you owe and the date payment
      (Important notice: This information applies only if You make use of the Reserve.)                  is due. We may then report you as delinquent if you do not pay the
      A. Applicable Charges                                                                              amount we think you owe.
          The applicable charges, including the Interest Charge and the method to                        If you receive our explanation but still believe your bill is wrong, you
          calculate such charges are included in the Special Provisions for Reserve                      must write to us within 10 days telling us that you still refuse to pay. If
          Line of Credit (GEN-685A).                                                                     you do so, we cannot report you as delinquent without also reporting
      B. Your Billing Rights                                                                             that you are questioning your bill. We must tell you the name of
                                                                                                         anyone to whom we reported you as delinquent, and we must let
          This notice tells you about your rights and our responsibilities under the                     those organizations know when the matter has been settled between
          Fair Credit Billing Act.                                                                       us. If we do not follow all of the rules above, you do not have to pay
          What to Do If You Find a Mistake on Your Statement                                             the first $50 of the amount you question even if your bill is correct.
          If you think there is an error on your statement, write to us at: BANCO          IX. DISCLOSURE RELATED TO THE AVAILABILITY OF FUNDS DEPOSITED IN INDIVIDUAL
          POPULAR DE PUERTO RICO, Customer Resolution Center (685), PO BOX                     TRANSACTION ACCOUNTS (REGULATION CC)
          362708, San Juan, Puerto Rico 00936-2708. In your letter, give us the                Federal Regulation requires banks to make deposited funds available to You within
          following information:                                                               certain periods of time. Depending on the type of deposit, the funds may be available to
          •    Account information: Your name and account number.                              You the same day, the next business day, or after several days; in the majority of cases,
                                                                                               the longest possible delay is until the seventh (7th) business day following the day of the
          •    Dollar amount: The dollar amount of the suspected error.                        deposit. During the delay period (if any), You may not withdraw the funds in cash and
          •    Description of problem: If you think there is an error on your bill,            the Bank will not use the funds to process payment orders issued by You.
               describe what you believe is wrong and why you believe it is a mistake.         The Bank establishes the limits for the availability of funds deposited according with
          You must contact us:                                                                 the minimum amounts required by the Regulation CC. The following explanations are
                                                                                               intended to provide an easy guide for determining when various types of deposits


BRA-534A / 5-18   (PDF)                   29                                                                                             30                           BRA-534A / 5-18   (PDF)
                                                  Case 1:20-cv-02573-ALC Document 1-1 Filed 03/25/20 Page 17 of 19
      (cash, electronic transfers, etc.) will be available to You for cash withdrawals and for                       The first $200 of the aggregate sum of other checks deposited on
      the payment of checks against the Account. However, periodically the Bank will review                          any business day will be available in the following manner:
      several criteria, and may provide a higher availability of funds than the limit established                    (1) If the aggregate amount of the deposit with other checks
      by the Regulation. If you need further information regarding this matter please visit any                           is $200 or less, the entire amount will be available for cash
      of our branches or call us through TeleBanco Popular at 787-724-3659 (mobiles and                                   withdrawal and payment of checks on the next business day
      Metropolitan Area) or toll free 1-888-724-3659 (outside Metropolitan Area) and one of
      our service representatives will assist you.                                                                   (2) If the total aggregate amount of the deposit with other
                                                                                                                          checks is more than $200, the Bank will make $200 available
      The availability Policy only applies to funds deposited for accounts of Banco Popular in                            for withdrawal on the next business day. Banco Popular will
      Puerto Rico and the Virgin Islands. Please inquire for information about the availability of                        have available for withdrawal up to $400 on other checks
      funds deposited at other locations.                                                                                 on the second business day after the deposit, whenever the
      A. How to Determine the Availability of Deposited Funds                                                             aggregate amount of checks is $200 or more.
           The length of the delay is counted in business days, starting on the first                                (3) The remainder of the funds deposited will be available
           business day after the day of the deposit. Business days are defined as                                        for cash withdrawals and payment of checks on the third
           every weekday, except Saturdays, Sundays, and federal holidays. Although                                       business day following the day of the deposit.
           the Bank offers public banking services on Saturdays, Sundays, and some                   C.   Delay on the Availability of Funds for Longer Periods
           federal holidays, these are not considered business days.
                                                                                                          1. The Bank may delay the availability of funds from check deposits for a
      B. Availability of Funds Deposited for Purposes of Cash Withdrawals, the                                  longer period of time under the following circumstances:
           Purchase of Goods and Services in Establishments that Accept the ATH
           Card as a Mean of Payment (Point of Sale Transactions) and for the                                   a. If the Bank believes that a check You deposit will not be paid.
           Payment of Checks.                                                                                   b. If there is an emergency, such as failure of the Bank’s
           1. Deposits Available for Cash Withdrawals on the Same Day of the                                         communication or computer equipment, or bad weather
                 Deposit                                                                                             conditions (such as a hurricane or an earthquake)
                 Electronic fund transfers, such as: Social Security benefits and payroll                 2. The Bank will notify You if your availability to withdraw funds will be
                 payments by direct deposit.                                                                    delayed for any of the foregoing reasons, and You will also be informed
                                                                                                                as to when the funds will be available. The funds will be available not later
           2. Deposits Available for Withdrawals on the Next Business Day                                       than the seventh (7th) business day following the day of the deposit.
                 Following the Date of the Deposit:
                                                                                                     D.   Special Rules for New Accounts
                 Federal Regulation provides that certain items be available for
                 withdrawal on the business day following the date of the deposit:                        If You are a new customer, electronic transfers (such as Social Security
                                                                                                          benefits and payroll payments through direct deposits) will be available for
                 a. Cash                                                                                  withdrawal on the same day as of the deposit. However, the following rules
                 b. Wire transfers                                                                        will apply during the first thirty (30) days after opening your Account:
                 c. Checks drawn against any Banco Popular branch located in                              1. The next business day funds available policy of $200 as provided in
                       Puerto Rico or the US and British Virgin Islands; US Treasury                            the item B (3) (a) of this disclosure, shall not be applicable.
                       Checks; Postal Money Orders; Federal Home Loan Bank Checks;                        2. US Treasury Checks; Postal Money Orders; Federal Home Loan Bank
                       and Federal Reserve Bank Checks, notwithstanding the amount of                           Checks, Federal Reserve Bank Checks, Certified Checks, Official Checks
                       these checks.                                                                            and checks from the Government of the Commonwealth of Puerto
                 d. Certified Checks, Official Checks and checks from the government                            Rico will be available for cash withdrawal and payment of checks on
                       of the Commonwealth of Puerto Rico made payable to the owner                             the next business day.
                       of the account and presented directly to a Bank Representative                     3. The funds of other checks deposited can be delayed for a longer
                       using the Bank’s Special Deposit Slip. This slip can be obtained                         period as established by the regulation.
                       from any Bank Consultant. If the owner of the account does
                       not use this slip, the funds of these checks will be available as             E.   Availability of Funds Deposited using Easy Deposit ATM Service
                       indicated in clause 3 of this section.                                             The Bank will process the deposits made through the automatic teller
                 e. The first $200 of the total deposit of other checks drawn on banks                    machines identiﬁed with Easy Deposit Service as follows:
                       other than Banco Popular.                                                          1. Cash deposits – Deposits made before 9:30 p.m. on business days will
           3. Availability of Other Checks Deposited                                                            be immediately available for payment of any type of transactions.
                 The availability of funds from other checks deposited will depend on                     2. Cash deposits made after 9:30 p.m. on business days or deposits made
                 Banco Popular’s policy.                                                                        on non-business days will be immediately available only for withdrawals
                                                                                                                and purchases with the ATH card; will not be available for payment
                 a. Deposits in Individual Transaction Accounts                                                 of checks, EFT payment transactions, and payments made through


BRA-534A / 5-18   (PDF)                         31                                                                                          32                           BRA-534A / 5-18   (PDF)
                                              Case 1:20-cv-02573-ALC Document 1-1 Filed 03/25/20 Page 18 of 19
                 TelePago Popular service. These funds will be credited to the checking         a result of the withdrawal (for example, bounced check fees).
                 or savings section selected by You at the moment of the transaction.           The amount of your refund under this procedure is limited to the
            3. The automatic teller machines could process bills up to the                      amount of Your loss or the amount of the substitute check, whichever
                 denomination of $100.                                                          is less. You are also entitled to interest on the amount of your refund if
                                                                                                your Account is an interest-bearing Account. If your loss exceeds the
      F.    Availability of Checks Deposited using Easy Deposit ATM and Mobile Easy
                                                                                                amount of the substitute check, You may be able to recover additional
            Deposit
                                                                                                amounts under other law.
            1. Check deposits - Deposits made before 6:00 p.m. on business days
                                                                                                If You use this procedure, You may receive the amount of the substitute
                 will be processed the same business day, subject to veriﬁcation and
                                                                                                check (up to a maximum of $2,500, plus interest if the Account earns
                 validation of the deposit. This veriﬁcation may result in a delay of the
                                                                                                interest) within ten (10) business days after the Bank received your claim
                 availability of the funds deposited according with the Bank’s policy.
                                                                                                and the remainder of the refund (if the amount of the substitute check
                 These funds will be credited to the checking or savings section selected
                                                                                                exceeds $2,500, plus interest if the Account earns interest) not later
                 by You at the moment of the transaction. The following deposits will not
                                                                                                than forty-five (45) calendar days after the Bank received your claim.
                 be processed: US Postal Money Orders or Money Orders not issued by
                 Banco Popular, Official Checks issued by institutions outside of Puerto        The Bank may reverse the refund (including any interest on the refund)
                 Rico, postdated checks, checks payable to the order of someone other           if the Bank later is able to demonstrate that the substitute check was
                 than the account holder. Although the automatic teller machine or the          correctly posted to the Account.
                 mobile application accepts any of the checks mentioned above, they             The Bank could delay the availability of the funds credited to your
                 will be rejected. We will contact You to return them.                          Account on the tenth business day until the next business day after
            2. To obtain details regarding the requirements applicable to Mobile Easy           the Bank determined that the claim is valid or the forty-fifth (45th)
                 Deposit, refer to the Electronic Banking Services Agreement in https://        calendar day from the date the Bank received the claim under the
                 documents.popular.com/terms/mibanco/terms-conditions-en.                       following circumstances:
      G.    Disclosure regarding to the Check Clearing for the 21st Century or Check            •     If You open a new account and You are a new customer.
            21 Act (“Check 21”)                                                                 •     If You have repeatedly overdrawn the Account during the
            In compliance with Check 21 and the relevant provisions of Regulation                     preceding six (6) months; or
            CC, which regulates check processing, the Bank provides the following
            disclosures about the terms and conditions applicable to substitute checks          •     If the Bank has reasonable cause to believe that the claim is
            and the rights and responsibilities You have in relation to them:                         fraudulent.
            Substitute Checks and Depositor’s Rights                                                  The Bank will send You a written explanation within the
                                                                                                      next business day following the day the Bank concludes its
            1. What is a substitute check? To make check processing faster, federal                   investigation. You may ask the Bank for copies of the documents
                 law permits banks to replace original checks with “substitute checks.”               used in the investigation.
                 These checks are similar in size to original checks with a slightly
                 reduced image of the front and back of the original check. The front of     3. How do You make a claim for a refund? Regardless of whether You are
                 a substitute check states: “This is a legal copy of your check. You can        a consumer as the term is defined in Check 21, if You believe You have
                 use it the same way You would use the original check.” You may use             suffered a loss relating to a substitute check received and posted to
                 a substitute check as proof of payment just like the original check.           your Account, You should contact the Bank. You may call TeleBanco at
                                                                                                787-724-3659 (mobiles and Metropolitan Area) or toll free 1-888-724-
                 Some or all of the checks that You receive back from the Bank may              3659 (outside Metropolitan Area) 24 hours a day, seven days a week.
                 be substitute checks. If You are a consumer with a consumer account,           Telephone available for the hearing impaired (TDD): 787-753-9677
                 as such terms are defined in Check 21, this notice describes rights that       (Metropolitan Area) or toll free 1-800-981-9666 (outside Metropolitan
                 You have when You receive substitute checks from the Bank. The                 Area). You may also write to the following address:
                 rights in this notice do not apply to original checks or to electronic
                 debits to Your Account. Neither do they apply if You receive substitute    			                 Banco Popular de Puerto Rico
                 check images from the Bank. However, You have rights under other           			                 Customer Resolution Center (685)
                 provisions of this and/or other laws with respect to those transactions.   			PO Box 362708
            2. What are your rights regarding substitute checks? In certain cases,          			                 San Juan, PR 00936-2708
                 federal law provides a special procedure that allows You to request
                 a refund for losses You suffer if a substitute check is posted to Your         You must contact the Bank within forty (40) calendar days of the
                 Account (for example, if You think that the Bank withdrew the wrong            date that the Bank mailed (or delivered by an alternate method to
                 amount from your Account or that the Bank withdrew money from                  which You agreed) the substitute check in question or the Account
                 your Account more than once for the same check). The losses You                Statement showing that the substitute check was posted to your
                 may attempt to recover under this procedure may include the amount             Account, whichever is later. The Bank will extend this time period
                 that was withdrawn from your Account and fees that were charged as             if You are not able to make a timely claim because of extraordinary
                                                                                                circumstances.


BRA-534A / 5-18   (PDF)                     33                                                                                   34                       BRA-534A / 5-18   (PDF)
                                             Case 1:20-cv-02573-ALC Document 1-1 Filed 03/25/20 Page 19 of 19
               The claim must include:
               •     A description of why You have suffered a loss (for example, You
                     think the amount withdrawn was incorrect);
               •     An estimate of the amount of your loss;
               •     An explanation of why the substitute check received is insufficient
                     to confirm that You have suffered a loss; and
               •     A copy of the substitute check and/or the following information
                     to help the Bank identify the substitute check: information such as
                     the check number, the name of the person who wrote the check,
                     and the amount of the check.
X.    DISCLOSURE REGARDING TRUTH-IN-SAVINGS ACT (REGULATION DD)
      The Truth-in-Savings Act requires disclosure of the terms and conditions under
      which interest will be paid and service charges imposed.
      A. Interest Rate
          1. Interest Rate and the Annual Percentage Yield (APY) for the Account
               are listed in the Addendum to the Deposit Accounts Agreement. In the
               event of a change in the interest rate, the Interest Rate and APY to be
               paid in the account shall be the one effective on the last day of the
               cycle covered by the Account Statement.
          2. The Bank, at its discretion, determines the Interest Rate. The Interest
               Rate and Annual Percentage Yield (APY) may be changed at any time.
      B. Minimum Deposit/Balance Requirements
          Minimum initial deposit, if any, and minimum balance requirements
          applicable to the Account are listed in the Addendum to the Deposit
          Accounts Agreement.
      C. Computation Method
          1. The Bank uses the Average Daily Balance method to calculate interest
               on the Account. This method applies a Periodic Rate to the Average
               Daily Balance in the interest payment period.
          2. The Average Daily Balance is determined by adding the principal in
               the account for each day of the cycle and dividing that total obtained
               by the number of days in the cycle.
      D. Computation and Interest Payment
          1. Interest will be computed monthly and credited to the Account, as
               specified in the Addendum to the Deposit Accounts Agreement.
          2. Interest will be paid on the funds deposited, when:
               a. The Account remains open on the last cycle day of the Account
                     Statement during the Interest Payment Period, and
               b. You maintained the balance required by the Bank during the cycle
                     covered on the Account Statement or the Interest Payment Period.
          3. Interest begins to accrue on the business day of deposit, when items
               are deposited (e.g., checks).
      E. Charges
          1.   Applicable charges are disclosed in the Addendum to the Deposit
               Accounts Agreement.
          2. Fore more information regarding the types of transactions for which
               an overdraft charge may be imposed refer to Section 1-E (Overdrafts).
BRA-534A / 5-18   (PDF)                   35                                                                36   BRA-534A / 5-18   (PDF)
